Citation Nr: 1636970	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  10-36 470	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a spine disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to September 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran filed a notice of disagreement (NOD) in June 2010.  A statement of the case (SOC) was issued in August 2010 and the Veteran filed his substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2010.

In March 2013, the Veteran testified as a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's claims file.  In February 2014, the Board remanded the case for additional development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran also has an electronic Virtual VA paperless claims file.  All documents in both databases have been reviewed in their entirety by the Board. 


FINDINGS OF FACT

1.  The Veteran has been diagnosed with spine, right knee, and left knee disabilities.

2.  The Veteran has competently and credibly reported incurrences of spine, right knee, and left knee injuries during active duty service. 

3.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran's reported injuries during active duty service caused his current spine, right knee, and left knee disabilities. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for spine, right knee, and left knee disabilities have not been met.  38 U.S.C.A. §§ 1101, 1110, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

With respect to the Veteran's claims, VA has substantially complied with all prior remand directives and also met all statutory and regulatory notice and duty to assist provisions.  There are no contrary contentions in this regard.  See U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); see also Stegall v. West, 11 Vet. App. 268 (1998).

Service connection for a spine disability

The Veteran seeks service connection for a spine disability.  Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Thus, establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has been diagnosed with spine disabilities, to include osteoarthritis, degenerative spondylosis with hypertrophic spurring cervical spine, degenerative spondylosis thoracic spine, dextroscoliosis thoracic spine, and a chronic lumbar strain with left invertebral disc syndrome without radiculopathy.  See VA examination, 9, 17 (Jan. 19, 2015) (Virtual VA).  This satisfies the first element of service connection.  See Shedden, 381 F.3d at 1167.

Regarding the second element, the Veteran contends that he injured his spine by repetitively "jumping out of helicopters" with a "full combat load."  See Hearing Transcript, 4-5 (Apr. 11, 2013) (Virtual VA).  As this plausibly reflects activities consistent with the nature of his service, the Board finds this report credible, satisfying the second element of service connection.  See Form DD-214, 1 (Sept. 11, 1971) (VBMS); see also Hearing Transcript, 4-5 (Apr. 11, 2013) (Virtual VA); see also Shedden, 381 F.3d at 1167. 

The Board now turns to the final, nexus requirement of Shedden: whether a causal relationship exists between the Veteran's present disabilities and what the Veteran described.  In January 2015, the Veteran underwent a VA examination.  The examiner opined that the Veteran's spine disabilities had their onset in 1978 (thoracic spine) and 1985 (cervical spine), and were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  

Medical reports "must be read as a whole" in determinations of adequacy.  See Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012).  A fair reading of this report in its entirety leaves the understanding that the period of time between the onset of symptoms and the Veteran's active duty service weighed against a positive nexus opinion from the examiner.  Stated another way, it was the examiner's view that had the present condition been caused by an in-service injury, the injury would have been severe enough to have required treatment and would have been noted when examined at service separation.  As it was not treated or seen at service separation, there was no link between current disability and service.  As this fails to establish a nexus with service, it does not provide a basis for an award of service connection.  See Shedden, 381 F.3d at 1167.

For certain "chronic" conditions, continuity of symptomatology after discharge can satisfy this nexus element of service connection.  See Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013) ("continuity of symptomatology establishes the link, or nexus . . .").  As the Veteran has been diagnosed with arthritis during the pendency of this claim, he has the requisite chronic disease to potentially establish etiology through continuity of symptomatology.  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Walker, 708 F.3d at 1336.

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  The Federal Circuit held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between service and a claimed condition. 

The Veteran is competent to describe his recurrent back pain during and since service because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Regarding credibility, however, the Board notes that the earliest reported onset of post-service back pain is from 1978.  See VA examination, 17 (Jan. 19, 2015) (Virtual VA).  This period since service without evidence of treatment suggests any contention of on-going symptoms from service discharge is not accurate.  See Maxon v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim).  Reinforced by the notion that the Veteran has reported that his current spine disabilities actually began at home, the Board finds the Veteran has not demonstrated a continuity of symptomatology.  See VA examination, 9, 17 (Jan. 19, 2015) (Virtual VA); see also Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  

In the absence of adequate evidence to establish a nexus or continuity of symptomatology, service connection for the Veteran's spine disabilities must be denied.  See Shedden, 381 F.3d at 1167; see also Walker, 708 F.3d at 1336.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  See U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 54-56 (1990).

Service connection for a right knee disability

The Veteran seeks service connection for a right knee disability.  Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Thus, establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has been diagnosed with right knee disability, to include a chronic right knee strain.  See VA examination, 1 (Jan. 19, 2015) (Virtual VA).  This satisfies the first element of service connection.  See Shedden, 381 F.3d at 1167.

Regarding the second element, the Veteran reports that he injured his right knee by repetitively "jumping out of helicopters" with a "full combat load."  See Hearing Transcript, 4-5 (Apr. 11, 2013) (Virtual VA).  As this plausibly reflects activities consistent with the nature of his service, the Board finds his report credible, satisfying the second element of service connection.  See Form DD-214, 1 (Sept. 11, 1971) (VBMS); see also Hearing Transcript, 4-5 (Apr. 11, 2013) (Virtual VA); see also Shedden, 381 F.3d at 1167. 

The Board now turns to the final, nexus requirement of Shedden: whether a causal relationship exists between the Veteran's present disability and what the Veteran described.  The Veteran underwent a VA examination of his right knee in January 2015.  The examiner opined that the Veteran's right knee disability had its onset in 1975, and was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  

Medical reports "must be read as a whole" in determinations of adequacy.  See Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012).  A fair reading of this report in its entirety leaves one with the view that the examiner felt the lapse of time between the onset of medically recorded symptoms and his active duty service, compounded by the fact that the Veteran reported that his condition "began at work," weighed against a positive nexus opinion.  As this fails to establish a nexus with service, it does not provide a basis for an award of service connection.  See Shedden, 381 F.3d at 1167.

The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  See U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 54-56 (1990).

Service connection for a left knee disability

The Veteran seeks service connection for a left knee disability.  Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Thus, establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has been diagnosed with left knee disabilities, to include osteoarthritis, degenerative spurring status post (s/p) arthroscopic surgery, meniscal tear, and healed cortical fractures left tibia, fibula shafts.  See VA examination, 1 (Jan. 19, 2015) (Virtual VA).  This satisfies the first element of service connection.  See Shedden, 381 F.3d at 1167.

Regarding the second element, the Veteran reports that he injured his left knee by repetitively "jumping out of helicopters" with a "full combat load."  See Hearing Transcript, 4-5 (Apr. 11, 2013) (Virtual VA).  As this description plausibly reflects activities consistent with the nature of his service, the Board finds his report credible, satisfying the second element of service connection.  See Form DD-214, 1 (Sept. 11, 1971) (VBMS); see also Hearing Transcript, 4-5 (Apr. 11, 2013) (Virtual VA); see also Shedden, 381 F.3d at 1167. 

The Board now turns to the final, nexus requirement of Shedden: whether a causal relationship exists between the Veteran's present disabilities and what the Veteran described.  The examiner opined that the Veteran's left knee disabilities had their onsets in 1975 and 1980, and were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  

Medical reports "must be read as a whole" in determinations of adequacy.  See Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012).  A fair reading of this report in its entirety leaves the impression that the examiner felt the time between the onset of medically recorded symptoms and his active duty service, weighed against a positive nexus opinion.  It is apparent that in the examiner's view, had the present condition been caused by an in-service injury, the injury would have been severe enough to have required treatment near in time to when it occurred and would have been noted when examined at service separation.  As it was not treated, or seen at service separation, there was no link between current disability and service.  Since this fails to establish a nexus with service, it does not provide a basis for an award of service connection.   

For certain "chronic" conditions, continuity of symptomatology after discharge can satisfy this nexus element of service connection.  See Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013) ("continuity of symptomatology establishes the link, or nexus . . .").  As the Veteran has been diagnosed with arthritis in his left knee during the pendency of this claim, he has the requisite chronic disease to potentially establish etiology through continuity of symptomatology.  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Walker, 708 F.3d at 1336.

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  The Federal Circuit held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between service and a claimed condition. 

The Veteran is competent to describe his left knee pain during and since service because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Regarding credibility, however, the Board notes that the earliest reported onset of a post-service left knee disability is from 1975.  See VA examination, 1 (Jan. 19, 2015) (Virtual VA).  This is after service, suggesting any contention of on-going symptoms from service discharge is not accurate.  Consequently, the Board finds that the Veteran has not demonstrated a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  

In the absence of adequate evidence to establish a nexus or continuity of symptomatology, service connection for the Veteran's left knee disabilities must be denied.  See Shedden, 381 F.3d at 1167; see also Walker, 708 F.3d at 1336.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  See U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 54-56 (1990).


ORDER

Service connection for a spine disability is denied.

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied. 





____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals









Department of Veterans Affairs


